EXHIBIT 10.1

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit, as indicated by “[*****]”, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.

AMENDED AND RESTATED U.S. DISTRIBUTORSHIP AGREEMENT

by and between

Patterson Companies, Inc.

and

Sirona Dental Systems, Inc.

Effective May 31, 2012



--------------------------------------------------------------------------------

AMENDED AND RESTATED U.S. DISTRIBUTORSHIP AGREEMENT

THIS AMENDED AND RESTATED U.S. DISTRIBUTORSHIP AGREEMENT (“Agreement”) is made
and entered into this 31st day of May, 2012, by and among SIRONA Dental Systems,
Inc., a Delaware corporation (“SIRONA”), and Patterson Companies Inc., a
Minnesota corporation (“Patterson” and together with SIRONA, each a “Party” and
collectively, the “Parties”).

BACKGROUND

 

  A. SIRONA or its Affiliates develop and manufacture Contractual Products (as
defined below).

 

  B. Pursuant to that certain Distributorship Agreement dated April 6, 2000 by
and between Schick Technologies, Inc., a New York corporation (“Schick”), and
Patterson, as amended pursuant to several amendment agreements including,
without limitation, that certain Amendment to Distributorship Agreement dated
May 5, 2010 (the “2010 Amendment”) (collectively, the “Prior Agreement”),
Patterson and Schick agreed that Patterson would purchase Contractual Products
for sale in the United States of America and Canada, subject to the express
terms thereof.

 

  C. SIRONA owns all of the outstanding capital stock of Schick and they are
Affiliates. Contemporaneously with the execution of this Agreement, Schick has
assigned to SIRONA all right title and interest in and to the Prior Agreement
and SIRONA has agreed to assume the obligations under the Prior Agreement.

 

  D. Each of SIRONA and Patterson desires to amend and restate the terms of
their business relationship with respect to the Contractual Products sold in the
United States of America pursuant to the terms of this Agreement.

 

  E. The Prior Agreement shall continue in full force and effect solely with
respect to Canada (it being agreed that the “Territory” as defined in the Prior
Agreement is hereby amended to mean Canada alone, including all of its
provinces).

 

  F. Contemporaneously with the execution of this Agreement, Patterson and
SIRONA Dental Systems GmbH, a German corporation and Affiliate (as defined
herein) of SIRONA (“SIRONA Germany”), have executed that certain Amended and
Restated U.S. CAD-CAM Distributorship Agreement with respect to certain products
of SIRONA Germany (not including the Contractual Products contemplated by this
Agreement) that will be sold by Patterson in the United States of America (the
“Amended and Restated CAD-CAM Agreement”).



--------------------------------------------------------------------------------

  G. Capitalized terms used in this Agreement but not defined shall have their
respective meanings set forth on Exhibit 1 attached to this Agreement and
incorporated herein.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound, the Parties agree as follows:

 

1. Subject of the Agreement; Mutually Exclusive Arrangement.

 

  1.1 The “Territory” is the United States of America including its territories
and possessions.

 

  1.2 “Contractual Products” means all (i) Schick imaging products and equipment
(including, without limitation, Schick branded x-ray products and accessories)
(“Schick Products”) and (ii) “SIRONA Products” (as defined below), in each case
manufactured by SIRONA and its Affiliates, except as excluded on Schedule 1.2
attached hereto. The term “SIRONA Products” means, subject to the exclusions
specified on Schedule 1.2, all SIRONA branded imaging products and equipment
(including, without limitation, SIRONA branded panoramic product lines) together
with SIRONA branded treatment centers and instruments. Contractual Products will
include related spare parts, consumables and repair exchange parts.

Contractual Products shall not include products of any nature (whether treatment
centers, instruments or otherwise) that are acquired by SIRONA or its Affiliates
after the date hereof from a seller or licensor by virtue of a transaction
involving an acquisition of assets or capital stock (whether a stock sale,
merger or otherwise), in-license or other similar transaction (such acquired
products shall be referred to herein as “Acquired Products”).

In the event SIRONA distributes products contemplated by the right of first
offer below to other distributors on a non-exclusive basis, Patterson shall have
the option to distribute such products on no less favorable terms than any other
distributor in the Territory.

During the Term of this Agreement, Patterson will have a right of first offer to
be the exclusive distributor for the non-SIRONA branded products otherwise
excluded from the definition of Contractual Products which have not been
commercialized as of the date of this Agreement; provided, however, that this
right shall not be applicable to Acquired Products. The right of first offer
shall be administered as follows:

 

  1.2.1

Before SIRONA markets such products itself or through others, it will first
deliver to Patterson a written offer prepared by SIRONA (the “First Refusal
Offer”), which will be irrevocable for either thirty (30) calendar days or sixty
(60) calendar days depending upon whether

 

2



--------------------------------------------------------------------------------

  Patterson delivers the First Refusal Acceptance Notice timely subject to
Section 1.2.2 below (the “First Refusal Offer Period”). The First Refusal Offer
will offer to Patterson, or at Patterson’s election, to an Affiliate of
Patterson, the opportunity to enter into an exclusive arrangement with SIRONA
with respect to such products in the Territory under the terms provided in such
First Refusal Offer (the “First Refusal Terms”).

 

  1.2.2 Within thirty (30) days after delivery of the First Refusal Offer,
Patterson will have the right to indicate, by written notice to SIRONA (the
“First Refusal Acceptance Notice”), its desire to enter into a definitive
agreement as set forth in the First Refusal Terms. If Patterson delivers the
First Refusal Acceptance Notice during the above thirty (30) day period,
Patterson and SIRONA will negotiate in good faith to enter into such definitive
agreement within thirty (30) days after Patterson’s delivery of the First
Refusal Acceptance Notice.

 

  1.2.3 If (i) Patterson fails to deliver the First Refusal Acceptance Notice
timely, or (ii) if the Parties fail to enter in to such definitive agreement
within such thirty (30) day period contemplated above, then, SIRONA will be
permitted to distribute such products in the Territory either itself (or through
a SIRONA Affiliate), or with an unrelated third-party on arms-length terms which
are not materially more favorable to the applicable third-party than the First
Refusal Terms.

 

  1.2.4 Time will be of the essence with respect to all time periods set forth
in this item 1.2.

 

  1.3 Exclusivity; Preferred Vendor Designation.

 

  1.3.1

Subject to SIRONA’s termination rights described in Section 14.2 of this
Agreement and Sections 1.3.4 and 1.4.3 below, SIRONA hereby grants to Patterson
the exclusive right to distribute (itself or through an Affiliate) Contractual
Products other than Acquired Products solely in the Territory to end users
during the Term. The term “exclusive” in the previous sentence shall mean that
SIRONA and its Affiliates shall not allow other distributors to sell Contractual
Products in the Territory, shall only sell Contractual Products to Patterson for
distribution and sale of such Contractual Products in the Territory, and shall
not itself sell Contractual Products in the Territory except directly to
academic institutions and government agencies. SIRONA and its Affiliates may
sell non-SIRONA and non-Schick branded products to manufacturers and any other
third parties. Notwithstanding the foregoing, (i) dealers of Contractual
Products in the Territory as of the date of this Agreement (“Existing SIRONA
Dealers”) may make direct purchases of SIRONA Products from SIRONA and its
Affiliates for a period of ninety (90) days from the effective date of this
Agreement provided

 

3



--------------------------------------------------------------------------------

  such purchases are counted towards satisfying Patterson’s purchase
requirements contemplated by Section 2.4 of this Agreement, and (ii) without
limiting subpart (i) above, Existing SIRONA Dealers may make direct purchases of
spare parts that are SIRONA Products during the entire Term, provided such
purchases are counted toward satisfying Patterson’s purchase requirements
contemplated by Section 2.4 of this Agreement.

 

  1.3.2 During the Term, Patterson and its Affiliates shall purchase [*****].
Subject to Section 1.4 below, Patterson is not restricted from purchasing from
other manufacturers products that are similar to or competitive with SIRONA
Products, in each case for resale in the Territory. Patterson and its Affiliates
shall not promote the sale or distribution of, or sell or distribute, the
Contractual Products outside the Territory (as such term is defined in this
Agreement and the Prior Agreement). [*****], Patterson’s Vice President of Sales
shall provide to SIRONA a corrective action plan no later than thirty (30) days
after the end of the quarter in which the shortfall occurred. Such corrective
plan must be satisfactory to SIRONA senior management, in its reasonable
discretion.

In recognition of the significant investment made by SIRONA in the development
of its Contractual Products and in its strategic relationship with Patterson,
Patterson has and will continue during the Term to designate the Contractual
Products as “Preferred Vendor 1”. [*****]

 

  1.3.3 Subject to Sections 1.3.4 and 1.3.5 below and Section 14.2 of this
Agreement, the exclusivity provisions contained in Sections 1.3.1 above (and the
Term of this Agreement) shall be extended for an additional twelve (12) months
to the extent that, for all (each and every one) of the three annual periods
ending September 30, 2013, September 30, 2014 and September 30, 2015, all of
(i) the annual target specified in Section 2.4.1 of this Agreement with respect
to the Schick Products on an individual basis (the “Schick Products Growth
Target”) has been satisfied, (ii) the annual target specified in Section 2.4.1
of this Agreement with respect to the SIRONA Products on an individual basis

 

***** Confidential

 

4



--------------------------------------------------------------------------------

  (the “SIRONA Products Growth Target” and together with the Schick Products
Growth Target, “the Contractual Products Growth Targets”) has been satisfied,
(iii) the annual target specified in Section 2.4.1 of the Amended and Restated
CAD-CAM Agreement pertaining to CAD-CAM products on an individual basis (the
“CAD-CAM Products Growth Target” and together with each of the two Contractual
Products Growth Targets, the “Products Targets”) shall have been satisfied and
(iv) the aggregate of the Contractual Products Growth Target and the CAD-CAM
Products Growth Target, shall have been satisfied on an over-all basis (such
target contemplated by this item (iv), the “Overall Growth Target”).

Further, subject to Sections 1.3.4, 1.3.5 and 1.4.3 below and Section 14.2 of
this Agreement, (x) the exclusivity period (and the Term) shall be extended for
an additional twelve (12) months if both the Overall Growth Target and each of
the three Products Targets is satisfied in all (each and every one) of the four
SIRONA fiscal years ending September 30, 2016, and (y) the exclusivity period
(and the Term) shall be extended for an additional twelve (12) months if both
the Overall Growth Target and each of the Products Targets is satisfied in all
(each and every one) of the five SIRONA fiscal years ending September 30, 2017.
For the avoidance of doubt, the Term may be extended up to three additional
years based on the foregoing contained in this Section 1.3.3.

The Parties agree that notwithstanding that one or more of the Schick Products
Growth Target, the SIRONA Products Growth Target, the CAD CAM Products Growth
Target or the Overall Growth Target is not achieved with respect to a given
SIRONA fiscal year, [*****]

[*****]

[*****]

[*****]

For the avoidance of doubt, in order to extend exclusivity contemplated by this
Section 1.3.3 if one or more targets is not achieved in any applicable SIRONA
fiscal year, Patterson must pay to SIRONA an aggregate amount equal to the sum
of subparts (x), (y) and (z) above. To give effect to the foregoing, SIRONA
shall deliver notice to Patterson indicating that applicable targets were not
satisfied consistent with timing of delivery of the Margin Shortfall Notice
contemplated by Section 1.3.5 below. Patterson must respond to such notice
consistent with timing applicable to the Margin Acceptance Notice referenced
below. Finally, Patterson shall make payments consistent with timing applicable
to the Margin True-Up Payment contemplated in Section 1.3.5 below.

 

***** Confidential

 

5



--------------------------------------------------------------------------------

  1.3.4 Subject to Section 1.3.5 below, the exclusivity period contemplated in
Section 1.3.1 with respect to the Contractual Products, along with the Term of
this Agreement, shall be reduced by a one year period for any year that the
Overall Growth Target is not satisfied during a SIRONA fiscal year (“Margin
Shortfall Year”) (each such one year reduction shall be referred to herein as an
“Exclusivity Reduction”). For the avoidance of doubt, not only will the period
of SIRONA’s obligation to sell Contractual Products exclusively to Patterson
[*****]

 

  1.3.5 At Patterson’s option, it may avoid an Exclusivity Reduction with
respect to any Margin Shortfall Year during the Term by paying to SIRONA an
amount equal to the Margin True-up Payment. For the avoidance of doubt, the
Margin True-Up Payment contemplated by this Section shall, if made, satisfy the
requirements of this Section 1.3.5 and Section 1.3.6 of the Amended and Restated
CAD-CAM Agreement (it being agreed that the obligations under this Section and
the Amended and Restated CAD-CAM Agreement are not cumulative).

To give effect to the first paragraph of this Section 1.3.5, SIRONA shall
deliver to Patterson, on or before August 20 during the applicable SIRONA fiscal
year written notice that the Overall Growth Target is not likely to be satisfied
with respect to such year based on orders made to date (the “Margin Shortfall
Notice”). Based on the Margin Shortfall Notice, Patterson shall deliver to
SIRONA on or before September 1 of such SIRONA fiscal year written notice (which
shall be irrevocable) stating whether it will make a Margin True-Up Payment with
respect to the applicable Margin Shortfall Year to the extent the Overall Growth
Target is not satisfied (“Margin Acceptance Notice”), it being agreed that if
such Margin Acceptance Notice is not delivered by Patterson within such period,
the Exclusivity Reduction shall be triggered to the extent the Overall Growth
Target is not satisfied. If Patterson states that it will make a Margin True-Up
Payment, SIRONA shall calculate and invoice Patterson as of September 30 of the
applicable year and such payment must be made by Patterson within five business
days after delivery of such invoice (and once made, shall be non-refundable), it
being agreed that if such Margin True Up Payment is not delivered by Patterson
within such period, the Exclusivity Reduction shall be triggered. If the amount
that would be invoiced is zero dollars, Patterson shall be deemed in compliance
with the Overall Growth Target and SIRONA shall deliver a statement confirming
the same. SIRONA shall be entitled to apportion such Margin True-Up Payment for
tax and accounting purposes to one or more of its legal entities in its
discretion.

 

***** Confidential

 

6



--------------------------------------------------------------------------------

In the event that the aggregate amount of purchases made by Patterson during the
applicable Margin Shortfall Year and the year immediately following such Margin
Shortfall Year is in excess of the aggregate of the Overall Growth Targets for
those two years on a combined basis, Patterson may elect, if it made a Margin
True-Up Payment with respect to the Margin Shortfall Year, to receive the
Special Performance Bonus (as defined below) within ninety (90) days of the end
of an applicable SIRONA fiscal year; provided, however, that if Patterson elects
to receive such payment, Patterson shall not be given credit for having
satisfied the Overall Growth Target in the Margin Shortfall Year for purposes of
Section 1.3.3 hereof. [*****]

 

  1.4 Patterson Obligations (Missed Growth Target).

 

  1.4.1 At such point that either the Schick Products Growth Target or the
SIRONA Products Growth Target is not satisfied with respect to any SIRONA fiscal
year during the Term as such Term may be extended or reduced pursuant to
Section 1.3 above (including, without limitation, such year ending September 30,
2012), Patterson shall designate the applicable product category (whether Schick
Products, SIRONA Products or both) as “Preferred E”. For the avoidance of doubt,
the obligation contemplated by the prior sentence (and the similar obligations
in Sections 1.4.2 and 1.4.3 below) shall not be deemed satisfied merely because
the payments contemplated by the last paragraph of Section 1.3.3 were made. If
during the period after this Section 1.4.1 is triggered with respect to either
or both of the Schick Products or SIRONA Products, Patterson satisfies the
Schick Product Growth Target and/or the SIRONA Products Growth Target, as the
case may be, for two consecutive SIRONA fiscal years during the Term, the
treatment contemplated by this Section 1.4.1 above shall expire and the
designation of “Preferred E” is no longer required unless and until re-triggered
pursuant to the first sentence of this Section 1.4.1 above. The following shall
apply to any period during which the “Preferred E” designation is required:

(i) [*****] Upon request by SIRONA, Patterson shall provide SIRONA with
sufficient documentation and support in order to confirm Patterson’s compliance
with this Section.

(ii) [*****]

 

***** Confidential

 

7



--------------------------------------------------------------------------------

  1.4.2 If either the Schick Products Growth Target or the SIRONA Products
Growth Target is not satisfied with respect to any two SIRONA fiscal years
during the Term as such Term may be extended or reduced pursuant to Section 1.3
above, [*****] If during the period after this Section 1.4.2 is triggered with
respect to either or both of the Schick Products or SIRONA Products, Patterson
satisfies the Schick Product Growth Target and/or the SIRONA Products Growth
Target, as the case may be, for two consecutive SIRONA fiscal years during the
Term, the treatment contemplated by Section 1.4.1 above shall once again be
applicable to such product category or categories, as the case may be, once
again unless this Section 1.4.2 is re-triggered based on the first sentence
hereof.

 

  1.4.3 If either the Schick Products Growth Target or the SIRONA Products
Growth Target is not satisfied with respect to three consecutive Sirona fiscal
years during the Term, (i) the exclusivity provisions contemplated by
Section 1.3.1 above shall be eliminated with respect to the applicable product
category to which the failure applies and (ii) SIRONA may, at its option and
without any liability resulting therefrom (including, without limitation, any
obligation to refund any Margin True-Up Payments), terminate this Agreement with
respect to the applicable product category to which the failure applies.

 

  1.5 This Agreement shall not confer to Patterson or SIRONA any right or
authority to obligate SIRONA or Patterson, respectively, in any way to accept
any orders.

 

  1.6 Neither Patterson nor SIRONA shall assume obligations in the name of or on
the account of SIRONA or Patterson, respectively, and nor shall either of them
make any representations or warranties on behalf of the other, except as
expressly authorized in writing.

 

  1.7 Patterson and SIRONA shall be deemed at all times to be independent
contractors and nothing contained herein shall be deemed to create a
relationship of employer and employee, partnership or joint venture between
them.

 

2. Sales Activities

 

  2.1 Patterson shall use its best efforts to promote and sell Contractual
Products in the Territory. Patterson shall maintain the organization necessary
to ensure commercially reasonable sales activity for Contractual Products. For
this purpose, Patterson shall, among other things:

 

***** Confidential

 

8



--------------------------------------------------------------------------------

  2.1.1 maintain a stock of Contractual Products commensurate with the expected
business aiming to meet the purchase requirements in Section 2.4 below,
including without limitation, sufficient to satisfy requirements based on the
forecasts contemplated in Section 8.6 of this Agreement;

 

  2.1.2 maintain appropriate equipment relating to the Contractual Products in
all branch showrooms and appropriate training centers;

 

  2.1.3 provide adequate technical service for regular maintenance and repair of
Contractual Products in the Territory (including, without limitation, first line
technical support), and maintain a stock of spare parts and consumables
sufficient to satisfy customer demand;

 

  2.1.4 maintain adequate installation, assembly and commissioning capabilities;

 

  2.1.5 employ a dedicated “high level” Executive who shall devote his or her
full business time to the development and expansion of the business pertaining
to the Contractual Products;

 

  2.1.6 purchase sufficient demonstration equipment to equip appropriate
branches; and

 

  2.1.7 Each Patterson branch will create a business plan that will detail how
it intends to develop the business with respect to the Contractual Products for
the purpose of satisfying the minimum purchase targets specified in Section 2.4
hereof. Each plan will be created on an annual basis by the applicable Patterson
Branch manager in cooperation with the SIRONA/Schick Market leader assigned to
that branch. All such plans shall be evaluated and approved by Patterson and
SIRONA senior management. Timing and approval of these business plans shall be
consistent with past practice.

SIRONA shall, as it deems appropriate, provide advice and recommendations in
carrying out the above mentioned tasks.

 

  2.2 SIRONA shall furnish Patterson with its list of Contractual Products and
other sales literature in appropriate quantity on an on-going basis.
Furthermore, SIRONA shall assist Patterson, upon request and to the extent
feasible in producing special sales literature.

 

  2.3 SIRONA shall, in its capacity as manufacturer of Contractual Products,
comply with public laws and regulations applicable in the Territory to
Contractual Products, including US Food and Drug Administration (FDA)
regulations. Contractual Products shall be authorized for sale in the United
States and will have obtained a current 510 (K) from the FDA and will have been
manufactured in accordance with GMP (as defined by the FDA for each Contractual
Product).

 

9



--------------------------------------------------------------------------------

Each of the Parties shall comply with laws, rules and regulations pertinent to
its duties and obligations under this Agreement in the Territory, as applicable.

SIRONA will be responsible for responding to and/or executing, as appropriate or
required under applicable laws and regulations, all complaints, failures,
adverse events, and recalls, whether voluntary or involuntary, involving the
Contractual Products. Patterson shall reasonably cooperate with any such
activity, including reporting to Vendor any adverse events it learns of with
respect to the Products. No recalls shall be conducted without the prior written
consent of SIRONA.

 

  2.4 Minimum Purchase Requirements.

 

  2.4.1 Minimum Purchase Requirements. In each SIRONA fiscal year (i.e., SIRONA
fiscal year 2013 is from October 1, 2012 through September 30, 2013) during the
Term, Patterson shall purchase from SIRONA both Schick Products and SIRONA
Products with respect to the Territory (i.e. the U.S.) in a dollar amount no
less than the amounts specified in the table below.

U.S. MINIMUM PURCHASE REQUIREMENTS TABLE

 

[*****]

  

[*****]

  

[*****]

  

[*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]

[*****]

[*****]

 

  2.4.2 The purchases contemplated in Section 2.4.1 shall be based on actual
invoiced purchases minus returns during the period, promotional discounts and
rebates. For the avoidance of doubt, these targets are measured at the end of a
fiscal year on an aggregate and individual basis, as applicable.

 

  2.4.3 The Parties will meet on a quarterly basis for the purpose of
evaluating, in good faith, whether the volume of purchases made by Patterson
hereunder, during the most recent quarter and year-to-date, is consistent with,
and likely to result in the satisfaction of, Patterson’s annual minimum purchase
requirements. In addition, without limiting Section 5 hereof, on a monthly
basis, Patterson will provide SIRONA with detailed information relating to its
purchases of Contractual Products from SIRONA including, without limitation, the
sales targets and results for each of Patterson’s branch offices for that month;
a schedule

 

*****

Confidential

 

10



--------------------------------------------------------------------------------

  of Patterson’s sales for that month with respect to each product included
within the Contractual Products, and any other materials reasonably necessary
for SIRONA to ascertain whether Patterson is “on target” to meet its annual and
quarterly purchase requirements hereunder.

 

  2.4.4 It is understood and agreed that the purchase quantities set forth
herein do not in and of themselves impose any obligation upon Patterson to make
payments or commitments of payments of money to SIRONA other than for product
actually purchased, and Patterson shall not be liable for damages resulting
solely from its failure to meet the purchase quantities set forth above;
provided, however, that this sentence shall not limit SIRONA’s remedies in
connection with a breach by Patterson of an obligation contained in this
Agreement other than the purchase requirement itself.

 

3. Use of the name SIRONA and of the trademark SIRONA and other trademarks

 

  3.1 No reference to SIRONA or its Affiliates (including “Sirona”, “Schick” or
other tradenames or trademarks) shall be made on Patterson’s stationary,
visiting cards, sales, promotional or other written material without the prior
written approval of SIRONA.

 

  3.2 Subject to revocation by SIRONA at any time, Patterson shall be permitted
to use the trademark SIRONA and other trademarks with respect to Contractual
Products registered in SIRONA’s name for advertising and promotional purposes,
provided that Patterson observes the applicable SIRONA directives and uses only
those trademark designs approved in writing in advance by SIRONA. Upon request
by SIRONA or if required by law, SIRONA and Patterson shall conclude a separate
trademark license agreement.

 

  3.3 Without limiting Section 13 of this Agreement, upon termination of this
Agreement, Patterson shall immediately cease to use in any manner whatsoever the
name SIRONA and the other trademarks relating to the Contractual Products; as
well as any other trademark in which SIRONA has any rights, except as may be
permitted in other contracts between Patterson and SIRONA or any Affiliates
thereof.

 

4. Advertising and Marketing

 

  4.1 Patterson shall advertise and promote Contractual Products (as defined in
Section 1.2 above) in a manner intended to achieve optimum development of the
business and in accordance with SlRONA’s reasonable advertising directives and
support strategies. Patterson shall obtain the written approval of SIRONA prior
to the implementation of any major advertising campaign.

 

11



--------------------------------------------------------------------------------

  4.2 Each Party shall develop and implement a marketing plan which shall
include the terms of the plan dated the same date as this Agreement to promote
the sale of the Products, including development of a mutually agreeable
marketing budget, and, where appropriate, joint advertising and promotional
efforts. Such advertising and promotional programs will include all trade shows
and dental conventions at which Patterson is participating. SIRONA shall provide
Patterson any sales leads generated through such activity. SIRONA and Patterson
reserve the right to disapprove any advertising which varies substantially from
the type and kind in general use by Patterson or SIRONA in the United States as
long as such disapproval is communicated within 48 hours of receipt. In the
event of such disapproval by either SIRONA or Patterson, neither SIRONA nor
Patterson will utilize or disseminate the advertising in question.

 

  4.3 Patterson and SIRONA shall share marketing costs equally on promotions
including financing, events and joint spending items across all exclusive
categories of Contractual Products with a mutually defined budget set at the
beginning of each SIRONA fiscal year and included in the business plan. With
Patterson’s prior written approval, which will not be withheld absent a business
rationale, SIRONA may pay Patterson its share of the cost via credit memo or
otherwise as may be mutually agreed upon by the Parties.

 

5. Reporting

Patterson shall make regular reports in the manner and at the intervals
reasonable requested by SIRONA, in any event on a monthly basis, at the
beginning of each month, concerning the business with respect to Contractual
Products in the Territory, the market situation, economic situation and
forecast, trade policies, business prospects, activities of competitors
(provided no legal prohibition on providing such information) and other
pertinent developments. In particular Patterson shall, at the beginning of each
quarter, report to SIRONA on:

 

  •  

order entry/turnover and backlog, sorted out as to number of units and value,
relative to sale regions,

 

  •  

stock of Contractual Products relative to sale branches,

 

  •  

market conditions, competitive conditions, competitive products, and

 

  •  

personnel changes as regards employees trained by SIRONA for the sale and
service of Contractual Products.

 

6. Selling Aids and Training. SIRONA will provide Patterson with reasonable
quantities of current Product information, promotional materials such as
photographs and artwork and technical literature. In addition, SIRONA shall
furnish ratings and specifications for the Products in conformity with United
States standards so that Patterson shall not have to do any testing. Upon
Patterson’s reasonable request, technical help shall also be furnished to
Patterson without cost. SIRONA shall supply Patterson from time to time with
copies of its catalogs, brochures, direct mail, advertising and promotional
materials, including audio-visual tapes and Product data, which Patterson may
use in developing its own advertising and promotional material for the Products.
In addition to the foregoing support, upon Patterson’s reasonable request,
SIRONA will provide assistance and training to Patterson’s personnel at mutually
agreed upon locations. The costs for the training program, including travel and
living expenses for the trainees, shall be shared equally between the Parties.

 

12



--------------------------------------------------------------------------------

7. Inquiries

Patterson shall forward to SIRONA or its local distributor any and all inquiries
regarding Contractual Products that are received from countries located outside
the Territory (as such term is defined in this Agreement). Patterson, however,
shall have no claim to compensation therefrom.

 

8. Transactions

 

  8.1 Transactions concerning Contractual Products may only be performed by
Patterson and its Affiliates in their own name and on their own account.

 

  8.2 Current Prices and Price Increases. Prices for Contractual Products, spare
parts, repair exchange parts, and accessories of Contractual Products will
continue at their current levels consistent with SIRONA’s applicable price book
which may be amended from time to time. [*****] This Agreement and such price
book will be deemed amended at the time that the prices of new Contractual
Products are established or whenever prices of Contractual Products are changed,
as follows:

 

  8.2.1 New Contractual Products. SIRONA will establish the price of new
Contractual Products (i.e., Contractual Products that have significantly
improved functionality, or have different functionality than existing products).

 

  8.2.2 Marketed Contractual Products. [*****]

 

  8.2.3 Currency. All prices will be stated in U.S. dollars.

 

  8.3 Patterson is entitled to set its own resale prices and terms consistent
with commercially reasonable development of the business, taking into account
market capacity and product competitiveness.

 

  8.4 The delivery of Contractual Products by SIRONA to Patterson is subject to
SIRONA’s standard terms of sale, attached hereto as Schedule 8.4 and which may
be reasonably amended from time to time. In the event of a conflict between the
express terms of this Agreement and the terms of such standard terms and
conditions, the terms and provisions of this Agreement shall control.

 

  8.4.1 Shipments shall be treated as EXW-Ex works under Incoterms 2010. Subject
to the previous sentence, title to, ownership of and risk of loss with respect
to all shipments of Contractual Products purchased and sold hereunder (except as
to title to SIRONA’s intellectual property, which at all times shall be vested
solely and exclusively in SIRONA) shall remain with SIRONA until delivery to a
carrier at SIRONA’s

 

*****

Confidential

 

13



--------------------------------------------------------------------------------

  facility (which facility shall be in SIRONA’s discretion generally and, in
particular in the case of SIRONA Products, may in SIRONA’s discretion be shipped
directly to Patterson from SIRONA Germany’s site in Germany), at which time
title to, ownership of and risk of loss with respect to such shipments shall
pass to Patterson. Patterson shall notify SIRONA in writing of any loss or
damage of such shipments in transit as soon as reasonably possible. Patterson
shall obtain and pay freight, insurance, custom clearance, and any duties or
taxes in connection with the shipment of Contractual Products delivered
hereunder. Without limiting the previous sentence, shipping charges, import
duties, taxes of any nature, shipping insurance charges and handling charges, if
any, paid by SIRONA to any third parties in connection with shipment of
Contractual Products pursuant to this Agreement, shall be charged to Patterson
at cost and reflected separately on applicable invoices for such Contractual
Products. Cost savings realized through refinements of this process shall be
shared equitably by SIRONA and Patterson.

 

  8.4.2

EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED IN THIS AGREEMENT
(INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO), SIRONA AND ITS
AFFILIATES MAKE NO REPRESENTATIONS OR WARRANTIES, AND EXPRESSLY DISCLAIM AND
EXCLUDE ANY AND ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS, EXPRESS OR
IMPLIED, WHETHER ARISING BY OR UNDER STATUTE, COMMON LAW, CUSTOM, USAGE, COURSE
OF DEALING OR PERFORMANCE OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE CONTRACTUAL PRODUCTS, OR ANY USES THEREOF, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT. EXCEPT AS AFORESAID AND WITHOUT LIMITING THE
FOREGOING, SIRONA DISCLAIMS (FOR ITSELF AND ITS AFFILIATES AND AGENTS) ANY AND
ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE QUALITY, PERFORMANCE,
ACCURACY, COMPLETENESS, COMPREHENSIVENESS, INTEGRABILITY, TITLE,
NON-INFRINGEMENT, MERCHANTABILITY, SUITABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE OF THE CONTRACTUAL PRODUCTS, OR ANY USES THEREOF OR RESULTS THEREFROM,
EACH OF WHICH IS EXCLUDED BY AGREEMENT OF THE PARTIES. THIS DISCLAIMER
CONSTITUTES AN ESSENTIAL PART OF THIS AGREEMENT, AND NO ORAL OR WRITTEN
INFORMATION OR ADVICE GIVEN BY SIRONA, ANY OF ITS AFFILIATES, OR AGENTS OR ANY
OF THEIR RESPECTIVE EMPLOYEES SHALL INCREASE

 

14



--------------------------------------------------------------------------------

  THE SCOPE OF ANY WARRANTIES, OR OTHERWISE MODIFY, ALTER OR AMEND THE TERMS OF
ANY WARRANTIES, LIMITATIONS OR DISCLAIMERS, EXPRESSLY STATED IN THIS AGREEMENT
OR CREATE ANY NEW REPRESENTATIONS, WARRANTIES OR CONDITIONS.

 

  8.4.3 UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY,
ANY AFFILIATE OF SUCH OTHER PARTY OR ANY OTHER PERSON (A) FOR LOST REVENUES,
LOST PROFITS, LOST DATA, LOST BUSINESS OR LOSS OF BUSINESS INVESTMENTS,
OPPORTUNITIES OR GOODWILL, OR (B) FOR ANY SPECIAL, EXEMPLARY, PUNITIVE,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES OF ANY KIND,
RESULTING FROM, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TERMINATION
THEREOF, ANY PRODUCTS, ANY SERVICES, SUPPORT OR ACTIVITIES THAT ARE PROVIDED IN
CONNECTION HEREWITH OR ANY OTHER CAUSE WHATSOEVER, REGARDLESS OF THE BASIS FOR
OR THEORY OF THE CLAIM OR ACTION (WHETHER BASED ON CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, COMMON LAW, STATUTE OR OTHERWISE), AND WHETHER OR NOT
SUCH LOSSES OR DAMAGES ARE FORESEEABLE, EVEN IF A PARTY HAS BEEN ADVISED OR WAS
AWARE OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES. THE SOLE AND EXCLUSIVE
REMEDY FOR DEFECTIVE SHIPMENTS OF PRODUCT SHALL BE REPLACEMENT OF SUCH PRODUCT
AS SOON AS REASONABLY POSSIBLE.

 

  8.5 Product Registration. For SIRONA’s warranty purposes, Patterson shall
provide the following information to SIRONA in connection with each Product
order, within five (5) business days of Patterson’s sale of any Contractual
Product:

 

  8.5.1 name, address, telephone and fax numbers of end-user;

 

  8.5.2 names of other contact person(s);

 

  8.5.3 quantity and description of all of end-user’s Contractual Product(s);

 

  8.5.4 all serial numbers of end-user’s Contractual Product(s);

 

  8.5.5 date of shipment; and

 

  8.5.6 date of installation.

SIRONA shall provide Patterson with registration forms for such information, to
be completed by Patterson. End-user shall not be entitled to receive warranty
service from SIRONA unless and until such information has been provided to
SIRONA.

 

15



--------------------------------------------------------------------------------

  8.6 Prior to the beginning of each quarter or in an appropriate time frame
mutually agreed to by the parties, Patterson shall place an order for
Contractual Products with SIRONA. Patterson shall provide SIRONA with a rolling
twelve month forecast on a monthly basis, the [*****] reflecting fixed and
binding quantities, the following [*****] being the non-binding forecast.

 

9. Third Party Claims

 

  9.1 Patterson shall promptly inform SIRONA in the event a third party,
directly or indirectly, brings a claim against SIRONA, including but not limited
to claims where Patterson intends to claim indemnification from SIRONA.
Patterson shall promptly provide SIRONA with notice of any such claim and
reasonably assist SIRONA in defending such claims, including but not limited to
claims arising in a lawsuit, and shall act only in accordance with the
reasonable written instructions of SIRONA. SIRONA shall reimburse Patterson for
expenses incurred in such defense.

Subject to Section 8.4.3 of this Agreement, Patterson agrees to defend and
indemnify SIRONA, and hold it harmless, from and against any and all claims,
actions, liabilities, losses, costs and expenses (including attorneys’ fees and
expenses) arising out of or based upon any claim by any person by reason of a
breach of this Agreement by Patterson (including, without limitation, the death
or injury to any person, property damage, loss or economic injury caused by
Patterson).

Subject to Section 8.4.3 of this Agreement, SIRONA will indemnify, defend and
hold Patterson harmless from and against any and all claims, actions,
liabilities, losses, costs, and expenses (including attorneys’ fees and
expenses) arising out of or based upon any claim by any person (i) by reason of
a breach of this Agreement by SIRONA (including, without limitation, the death
or injury to any person, property damage, loss or economic injury caused by
SIRONA); (ii) by reason of the alleged defective manufacture or design of the
Contractual Products or failure of the Contractual Products to meet the
specifications for said Contractual Products set forth in the invoices,
documentation or other sales literature applicable thereto approved by SIRONA,
or (iii) claiming that the intellectual property rights relating to any of the
Contractual Products of SIRONA as described in Section 10 hereof infringe upon
the rights of any third party. SIRONA shall have the right to assume full
control of the defense and settlement of any such claim, including without
limitation any modification of the Contractual Products which may be appropriate
in SIRONA’s judgment in connection with any infringement suit, and Patterson
shall cooperate with SIRONA with respect thereto. SIRONA shall maintain public
liability insurance including products liability, with limits of not less than
$1,000,000 per occurrence, and shall deliver to Patterson certificates
evidencing such insurance, with broad form SIRONA’s endorsement for Patterson’s
benefit naming Patterson and its subsidiaries as additional insureds.

 

***** Confidential

 

16



--------------------------------------------------------------------------------

10. Intellectual Property Rights

 

  10.1 SIRONA represents that it has no knowledge or reason to believe that any
of the trademarks, copyrights, patents or other intellectual property rights
relating to any of the Contractual Products, whether owned by SIRONA or others,
infringe upon or violate the intellectual property rights (including patents,
trademarks, copyrights, symbols or designs) of any third party.

 

  10.2 If Patterson shall have found that SIRONA trademarks, copyrights, patents
or other intellectual property rights are being disputed or infringed by a third
party, Patterson shall promptly inform SIRONA thereof and assist SIRONA in
taking steps necessary to protect its rights. Patterson, however, shall have no
obligation to bring or maintain legal proceedings to protect SIRONA’s interests.

 

11. Confidentiality

Each of the Parties shall maintain the confidentiality of any confidential or
proprietary information of the other Party, including marketing and technical
knowledge (e.g. drawings, internal interfaces, software, customer identity,
etc.) concerning the Contractual Products. Upon termination of this Agreement,
neither of the Parties shall use any confidential or proprietary information of
the other Party for any reason or purpose except to fulfill service obligations
to customers who purchased Contractual Products from Patterson before
termination of this Agreement. When necessary to disclose such information for
purposes of performing under this Agreement, the recipient of such information
shall be bound by an appropriate confidentiality agreement.

The terms of this provision shall survive the termination of this Agreement.

 

12. Assignability

Neither SIRONA nor Patterson shall assign, transfer or delegate any rights
and/or obligations arising from this Agreement to third parties without the
prior written consent of the other, provided however that either of them may
assign, transfer and delegate its rights and obligations arising from this
Agreement to Affiliates or to a purchaser of the business of SIRONA or Patterson
to which this Agreement relates via asset purchase, stock purchase or merger.

 

13. Actions upon Termination

 

  13.1

Upon termination of the Agreement, each of the Parties shall return to the other
without delay all business records and any copies thereof (in particular, but
not limited to, technical data and drawings, price lists, advertising material
(including, without limitation, catalogs, brochures)) which have been made
available to it by the other. Notwithstanding the foregoing, insofar as such
business records remain necessary for the execution of orders already received
or offers which were

 

17



--------------------------------------------------------------------------------

  submitted as binding, the business records shall be handed over immediately
after the performance of said order or offer has been completed. Patterson shall
remove from its stationery, advertising literature, and places of business all
references to SIRONA and the Contractual Products and shall not use any of
SIRONA trademarks, trade names or symbols or any trademark, trade name or symbol
confusingly similar thereto, in each case except as permitted under written
contracts between SIRONA and Patterson other than this Agreement.

 

  13.2 Subject to the last sentence of this Section 13.2, upon expiration or
termination of this Agreement, whichever is sooner, at SIRONA’s election, SIRONA
shall ship to Patterson, and Patterson shall purchase in accordance with the
provisions hereof, all Contractual Products ordered pursuant to purchase orders
issued hereunder prior to the date on which notice of such termination is given,
or prior to the expiration date, as applicable. SIRONA shall not be required to
accept new purchase orders after delivery of notice of termination by either
Party. Notwithstanding the foregoing, SIRONA shall have the option, at its
election, to repurchase all or a portion of the inventory of Contractual
Products in the possession of Patterson at prices to be mutually agreed upon but
no greater than the price paid by Patterson to SIRONA for the same.

 

14. Duration of Agreement, Termination

 

  14.1 This Agreement shall become effective on the date of this Agreement and,
unless extended or reduced pursuant to Sections 1.3.3, 1.3.4 or 1.4 of this
Agreement or terminated earlier as provided in Section 14.2 below, shall expire
on September 30, 2017 (the “Term”).

 

  14.2 Termination for Cause. This Agreement will continue for its full Term
unless it is earlier terminated, as follows: Patterson and SIRONA may each
terminate this Agreement (or it may elect instead to terminate only the mutual
grants of exclusivity upon written notice to the other with immediate effect due
to the following occurring to (or in the case of a material breach committed by)
the other Party:

 

  14.2.1 Force Majeure. If an event of Force Majeure (as defined below), occurs
that hinders a Party’s performance under the Agreement for more than 6 months.

 

  14.2.2 Bankruptcy. If one of the following occurs:

(i) If either Patterson or SIRONA makes an assignment for the benefit of
creditors or institutes a proceeding as a debtor under any law relating to
insolvency or bankruptcy and is adjudicated an insolvent or a bankrupt; or

(ii) If either Patterson or SIRONA fails for forty-five (45) days to have
discharged any involuntary proceedings brought against it under any insolvency
or bankruptcy law.

 

18



--------------------------------------------------------------------------------

  14.2.3 Material Breach. If SIRONA or Patterson is in serious default of a
payment obligation (including, without limitation, failure to pay timely an
obligation more than 3 times in any SIRONA fiscal year), or otherwise materially
breaches the Agreement. A non-payment material breach is one that (i) is adverse
to the essential business value of the Agreement because of its serious nature
or its redundancy, (ii) breaches an obligation of confidentiality under this
Agreement, (iii) infringes the other Party’s intellectual property, or
(iv) breaches an obligation under this Agreement with respect to the other
Party’s trademarks or other intellectual property. For non-payment material
breaches, the non-breaching Party will give notice of breach to the breaching
Party and will provide 90 days to cure the breach if the breach is, in fact,
capable of being cured within that period. Certain essential non-payment
material breaches will be deemed non-curable and termination will be effective
upon 30 days’ written notice, as follows:

(i) if (A) SIRONA commits a breach described in (ii) through (iv) of the first
paragraph of this Section 14.2.3, or (B) SIRONA breaches its exclusivity
obligations to Patterson as reflected in Section 1.3 of this Agreement, or,
SIRONA (x) discontinues the manufacture of all Contractual Products or (y) fails
to deliver material quantities of Contractual Products in accordance with
confirmed delivery schedules by more than 60 days more than 4 times in any
SIRONA fiscal year, each failure to deliver being wholly independent of the
others, in either case of (x) or (y) other than as a result of an event of Force
Majeure; and

(ii) if (A) Patterson commits a breach described in (ii) through (iv) of the
first paragraph of this Section 14.2.3, or (B) Patterson breaches any of its
obligations to SIRONA pursuant to Sections 1.3 or 1.4 of this Agreement, or
sells outside the Territory or sells to persons/entities other than end users,
or (C) (x) [*****] (y) the right to control the management or policies of
Patterson is acquired (directly or indirectly) by a company that competes with
SIRONA or any SIRONA Affiliate that is engaged in the dental equipment business,
or (D) Patterson acquires (directly or indirectly) an interest in a company that
competes with SIRONA or any SIRONA Affiliate in any of the dental equipment
business lines currently engaged in by SIRONA or such Affiliate.

 

  14.2.4 If Patterson fails to satisfy any one or more of the Overall Growth
Target or the three Product Targets, in each case for the SIRONA fiscal year
ended September 30, 2012 and reflected in Section 2.4.1 of this Agreement,
SIRONA may terminate this Agreement. In addition to termination rights set forth
in Section 1.4, if Patterson fails to satisfy the Overall Growth Target for any
three consecutive SIRONA fiscal years, SIRONA may terminate this Agreement
(provided that Patterson

 

*****

Confidential

 

19



--------------------------------------------------------------------------------

  also did not make payments contemplated by Section 1.3.3 to cure such failure
for such three year period). SIRONA may at its option terminate the Agreement on
a product by product basis with respect to either the so called “Schick
Products” or “SIRONA Products”, where Patterson has failed to satisfy the
applicable Product Target with respect to such product category for three
consecutive SIRONA fiscal years during the Term (provided that Patterson also
did not make payments contemplated by Section 1.3.3 to cure such failure for
such three year period).

 

  14.3 Notice of termination shall be given as provided in Section 17 below.

 

  14.4 Termination Without Prejudice. Termination, relinquishment or expiration
of this Agreement shall be without prejudice to any rights that shall have
accrued to the benefit of either Party prior to such termination, relinquishment
or expiration. Such termination, relinquishment or expiration shall not relieve
either Party from obligations that are expressly indicated to survive
termination or expiration of this Agreement. All of the Parties’ rights and
obligations under Sections 9 through 27 (inclusive) shall survive any
termination, relinquishment or expiration of this Agreement.

 

15. Other Provisions.

 

  15.1 There shall be semi-annual meetings of SIRONA and Patterson senior
management prior to the determination of the annual budget for each company.
Such meetings shall be held at such time and in such place as shall be
reasonably acceptable to the senior management of each of SIRONA and Patterson.

 

16. Other Provisions.

 

  16.1 Protection against Technical Obsolescence.

 

  16.1.1 Change in Technical Specifications. Notwithstanding anything in this
Agreement to the contrary, SIRONA reserves the right to change the technical
specifications of Contractual Products and to discontinue the manufacture and/or
sale of Contractual Products in the ordinary course of business in connection
with upgrading or creating new versions or models of Contractual Products or as
required by law.

 

  16.1.2 Notice to Patterson. Subject to Section 16.1.1 above, SIRONA agrees
that it will give to Patterson [*****] of the market introduction of any major
functionality change to a Contractual Product to allow sufficient time for
Patterson to reduce its then-current inventory. A “Major Functionality Change”
is defined as: (1) a hardware change that will (x) significantly expand the
range of indication for the user or (y) enable the operation of a software
program that is scheduled to be released within [*****] following the hardware
change; or (2) a software upgrade that will not operate on a version of the
hardware that

 

*****

Confidential

 

20



--------------------------------------------------------------------------------

  has been delivered to Patterson in the [*****] prior to ‘introduction of the
upgrade. If the aforesaid [*****] is not given, then, as Patterson’s sole and
exclusive remedy, SIRONA will, in its sole discretion, update or replace, free
of charge, any noncompatible Contractual Products delivered to Patterson during
the [*****] prior to the rollout of the Major Functionality Change.

 

17. Notices

Any notice required for or permitted by this Agreement shall be in writing and
shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt, (iii) by facsimile transmission when confirmed
by facsimile transmission report; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt. All notices must be sent
to the addresses referenced below or to such other address that the receiving
Party may have provided for the purpose of notice in accordance with this
Section:

 

to Patterson:    Attention: President    Patterson Companies, Inc.    1031
Mendota Heights Road    St. Paul, MN 55120    and    Attention: General Counsel
   Patterson Companies, Inc.    1031 Mendota Heights Road    St. Paul, MN 55120

or to such other address or person as Patterson may designate by written notice.

 

to SIRONA:    Attention: Office of the General Counsel    Sirona Dental Systems,
Inc.    30-30 47th Avenue    Suite 500    Long Island City, NY 11101

or to such other address or person as SIRONA may designate by written notice.

 

18. Miscellaneous. Unless otherwise agreed each Party shall bear its own costs
connected with entering and executing this Agreement.

 

19. Entire Agreement; Partial Termination of Prior Agreement. This Agreement,
together with any Exhibits, Schedules or other attachments hereto, which are to
be executed simultaneously, sets forth the entire Agreement of the Parties on
the subject hereof and supersedes all previous or contemporaneous oral or
written representations or agreements relating to the rights and duties provided
herein (it being agreed that the Prior Agreement

 

*****

Confidential

 

21



--------------------------------------------------------------------------------

  is hereby deemed terminated and rendered null and void solely with respect to
the Territory of this Agreement but shall remain in full force and effect solely
with respect to Canada); provided, however, that this Section shall not diminish
or prejudice the rights and obligations of the Parties under the Prior Agreement
with respect to the period before the date hereof (including, without
limitation, any payment obligations owed to SIRONA under such Prior Agreement
with respect to the Territory under this Agreement).

 

20. Governing Law; Jurisdiction. This Agreement shall be governed in all
respects according to the laws of the State of New York of the United States,
without giving effect the principles of conflict of law thereof. EXCEPT IN THE
CASE OF EQUITABLE REMEDIES (WHICH MAY BE SOUGHT IN ANY COURT OF COMPETENT
JURISDICTION), ANY LEGAL ACTION, SUIT OR PROCEEDING BROUGHT BY A PARTY THAT IN
ANY WAY ARISES OUT OF OR RELATES TO THIS AGREEMENT (INCLUDING THE PRIOR
AGREEMENT) WILL BE BROUGHT SOLELY AND EXCLUSIVELY IN THE FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK AND EACH PARTY IRREVOCABLY ACCEPTS AND SUBMITS TO THE
SOLE AND EXCLUSIVE PERSONAL JURISDICTION OF SUCH COURTS IN PERSONAM, GENERALLY
AND UNCONDITIONALLY WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING BROUGHT BY OR
AGAINST IT BY THE OTHER PARTY. NEITHER PARTY WILL BRING ANY LEGAL ACTION, SUIT
OR PROCEEDING IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT OR IN ANY OTHER JURISDICTION AND WILL NOT ASSERT ANY CLAIM, WHETHER
AS AN ORIGINAL ACTION OR AS A COUNTERCLAIM OR OTHERWISE, AGAINST THE OTHER IN
ANY OTHER COURT OR JURISDICTION.

 

21. Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

22. Sections and Headings. The division of this Agreement into Articles,
Sections, Subsections, Exhibits and Schedules and the insertion of headings are
for the convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section or Schedule refers to the specified Section or Schedule to this
Agreement. In this Agreement, the terms “this Agreement”, “hereof”, “herein”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular part, Section, Schedule or the provision hereof.

 

23. Waiver. No waiver or modification of any of the terms of this Agreement
shall be valid unless in writing and signed by an authorized representative of
both Parties hereto. Failure by either Party to enforce any rights under this
Agreement shall not be construed as a waiver of such rights nor shall a waiver
by either Party in one or more instances be construed as constituting a
continuing waiver or as a waiver in other instances.

 

24.

Severability. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under the present or future laws, then such provision shall be
revised by a court of competent jurisdiction to be enforceable if permitted
under applicable law, and

 

22



--------------------------------------------------------------------------------

  otherwise shall be fully severable. In all events, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement.

 

25. No Third Party Beneficiaries. No provision of this Agreement is intended to
or shall be construed to grant or confer any right to enforce this Agreement, or
any remedy for breach of this Agreement, to or upon any person or entity other
than the Parties hereto.

 

26. Neutral Construction. In view of the fact that each of the Parties hereto
have been represented by their own counsel and this Agreement has been fully
negotiated by all Parties, the legal principle that ambiguities in a document
are construed against the

 

27. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or email, each of which shall be deemed an original, but
all of which together shall constitute one and the same document.

 

28. Costs, Expenses in the Event of Breach. In the event that either Party
hereto breaches this Agreement, the non-breaching Party shall be entitled to
reimbursement of all costs and expenses associated with enforcing such
non-breaching Party’s rights and remedies under this Agreement, including but
not limited to legal fees and costs of litigation.

 

29. Written Form

Modifications of or amendments to this Agreement shall be valid only when made
in writing and signed by each of the Parties.

[Signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, each of the Parties
hereto has caused this Agreement to be duly executed by an authorized officer as
of the date first above written.

 

SIRONA Dental Systems, Inc.     Patterson Companies, Inc. By:  

/s/ Jeffrey T. Slovin

    By:  

/s/ Scott Anderson

Name:  

Jeffrey T. Slovin

    Name:  

Scott Anderson

Title:  

President

    Title:  

President

 

24



--------------------------------------------------------------------------------

EXHIBIT 1

DEFINED TERMS

“2010 Amendment” shall have the meaning specified in the Preamble.

“Acquired Products” shall have the meaning specified in Section 1.2.

“Affiliate” shall mean, with respect to any specified person or entity, any
other person or entity that directly or indirectly controls, or is under common
control with, or is owned or controlled by, the specified person, and, with
respect to the person or entity to be determined hereunder to be a Patterson
Affiliate, is engaged in the distribution of dental equipment and supplies. For
purposes of this definition, “control”, with respect to any specified person,
refers either to (i) the beneficial ownership of 50.1% or more of all classes of
equity securities with voting rights issued by such person, or (ii) the power to
direct the management and policies of the specified person by contract or
otherwise.

“Amended and Restated CAD-CAM Agreement” shall have the meaning specified in the
Preamble.

“CAD-CAM Deficiency” shall have the meaning specified in Section 1.3.3.

“CAD-CAM Growth Target” shall have the meaning specified in Section 1.3.3.

“CAD-CAM True-Up Amount” shall have the meaning specified in Section 1.3.3.

“Contractual Products” shall have the meaning specified in Section 1.2.

“Contractual Products Growth Targets” shall have the meaning specified in
Section 1.3.3.

“Exclusivity Reduction” shall have the meaning specified in Section 1.3.4.

“Existing SIRONA Dealers” shall have the meaning specified in Section 1.3.1.

“Force Majeure” means an act of God or the public enemy, riots, accidents,
strikes or differences with labor, labor shortage, inability to obtain material,
equipment, transportation or fuel, epidemics, quarantine, restrictions,
unusually severe weather, compliance with or the operation of any applicable
legislation, regulation, directive, order or ruling of any government, or
political subdivision or agency thereof, judgments or orders of any court of
competent jurisdiction, or any other event beyond the reasonable control of the
Party claiming benefit of Force Majeure, whether or not similar to the foregoing
causes.

“Margin Shortfall Year” shall have the meaning specified in Section 1.3.5.

“Margin True-Up Payment” shall have the meaning specified in Section 1.3.3.

 

25



--------------------------------------------------------------------------------

“Minimum Purchase Requirement” shall have the meaning specified in
Section 2.4.2.

“Overall Growth Target” shall have the meaning specified in Section 1.3.3.

“Prior Agreement” shall have the meaning specified in the Preamble.

“Products Targets” shall have the meaning specified in Section 1.3.3.

“Schick Products Growth Target” shall have the meaning specified in
Section 1.3.3.

“Schick/SIRONA Deficiency” shall have the meaning specified in Section 1.3.3.

“Schick/SIRONA True-Up Amount” shall have the meaning specified in
Section 1.3.3.

“SIRONA fiscal year” shall have the meaning specified in Section 2.4.1.

“SIRONA Products Growth Target” shall have the meaning specified in
Section 1.3.3.

“Special Performance Bonus” shall have the meaning specified in Section 1.3.3.

“Term” shall have the meaning specified in Section 14.1

“Territory” shall have the meaning specified in Section 1.2.

 

26



--------------------------------------------------------------------------------

Schedule 1.2

Exclusions from Contractual Products

[*****]

[*****]

[*****]

[*****]

[*****]

 

***** Confidential

 

27



--------------------------------------------------------------------------------

Schedule 8.4

Sirona’s Standard Terms of Sale

Additional terms of sale and product warranties shall be consistent with prior
practice between the Parties in the ordinary course but, for the avoidance of
doubt, not inconsistent with the express terms of this Agreement.

 

28